DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 20 (&11, 21 as being dependent on claims 10,20 respectively) are objected to because of the following informalities:
Claim 10- recites the limitation “…where the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface…”, however, there is no prior mention or recitation of the first scanning signal and the second scanning signal being overlapped in a direction perpendicular to a panel substrate surface as implied by the claim as recited. Therefore, there is insufficient antecedent basis for this limitation in the claim. Same applies to Claim 20.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648), further in view of Bae et al. (US 2010/0085348).
As to Claim 1, Ka et al. discloses A display device including a panel substrate, wherein 
a display region in which a plurality of scanning signal lines are arranged (fig.3-scan lines -para.0089) and a scanning signal line drive circuit configured to drive the plurality of scanning signal lines based on a scan start signal and a plurality of clock signals are formed on the panel substrate (fig.3-scan drivers SDV-para.0088, 0114-115),
 the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits, 
a scanning signal line pair being two adjacent scanning signal lines includes a first scanning signal line that first becomes a selected state and a second scanning signal line that next becomes the selected state (fig.3,11- scan lines S21,S22 of area A2 are adjacent and connect with scan lines S31,S32 of area A3, when a scan signal is sequentially supplied to lines S31,S32, second pixels PXL2 and third pixels PXL3 are selected sequentially and when scan signal is sequentially supplied to scan lines S21,S22, second pixels PXL2 and third pixels PXL3 are sequentially selected  -para.0098-0101, 0223);
there are a wide region and a narrow region on the panel substrate, the wide region being a region where wiring interval between two scanning signal lines constituting the scanning signal line pair is relatively wide (fig.3, 11- areas A2, A3; spacing between lines in areas A2/A3 is wide; fig.15), and the narrow region being a region where wiring interval between two scanning signal lines constituting the scanning signal line pair is relatively narrow (fig.1, 11- area APA; spacing between lines in area APA is narrow; figs.12,15,18, 23-24), 
each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period, and 
by overlapping a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the first scanning signal line and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the second scanning signal line for at least one horizontal scanning period, the second scanning signal line becomes the selected state at a period during which the first scanning signal line is maintained at the selected state, and 
in the first scanning signal line in the narrow region, coupling noise caused by the second scanning signal line changing from a non-selected state to the selected state occurs not in a period during which the first scanning signal line is maintained at the non-selected state but in a period during which the first scanning signal line is maintained at the selected state.
Ka et al. does not expressly disclose, but Cho et al. discloses: the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits (fig.4A-col.6, lines 1-7); each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period (fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52), by overlapping a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the first scanning signal line and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the second scanning signal line for at least one horizontal scanning period, the second scanning signal line becomes the selected state at a period during which the first scanning signal line is maintained at the selected state (fig.4B- the gate start voltage signal Vst11 applied to state ST11 and Vst12 applied to stage ST12 overlap for one horizontal period H; the clock signals C11-C14 sequentially overlap for horizontal period, during which scan signals Vout1-Vout2 become high (selected state); col.7, line 35- col.8, line 15 {It is further noted that this limitation is a functional limitation that recites an intended result, in which the recitation of the intended result adds no further limits on the claim}).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ka et al. with the teachings of Cho et al., the motivation being to prevent degradation of image quality due to erroneous driving (col.8, lines 26-27-Cho).
	Ka et al. in view of Cho et al. do not expressly disclose in the first scanning signal line in the narrow region, coupling noise caused by the second scanning signal line changing from a non-selected state to the selected state occurs not in a period during which the first scanning signal line is maintained at the non-selected state but in a period during which the first scanning signal line is maintained at the selected state.
	However, it is further noted, that this is limitation that includes an intended result. While the features of an apparatus in an apparatus claim may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. The broadest reasonable interpretation of a claim element where 35 U.S.C. 112(f) is not invoked and the element is recited along with a function is that the element is construed as being capable of performing the function by any means (see MPEP 2111, 2114). In this case, the element identified as scan line driving circuit (comprising shift registers including unit circuits) along with function of overlapping a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the first scanning signal line and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the second scanning signal line for at least one horizontal scanning period and the second scanning signal line changing from a non-selected state to the selected state occurs not in a period during which the first scanning signal line is maintained at the non-selected state but in a period during which the first scanning signal line is maintained at the selected state.
In the combination of Ka et al. in view of Cho et al., Ka et al. discloses a scan drivers (fig.1-para.0073) and first and second scanning signals in a narrow region (Ka-fig. 1-3,11-12,15,18, 23-24; para.098-0101; where the scan signals are sequentially selected). Cho et al. discloses a gate driver unit (fig.1-gate driver 30) comprising a shift register that includes a plurality of unit circuits (fig.4A-col.6, lines 1-7) and where second scanning signal line changes from a non-selected state to the selected state in a period during which the first scanning signal line is maintained at the selected state (Cho-fig.4B- scan line Vout2 changes from low (non-selected state) to high (selected state) in a period during which scan line Vout1 is high (selected state)). Thus, gate driver unit and overlapping the clock signals as disclosed by Cho et al. (see fig.4B and above discussion) would achieve the claimed result (i.e coupling noise in the first scan signal scanning signal), since the second scan line line transitions to a high state (selected state) during the same period which the first scanning signal line is also high (selected state). Therefore, one of ordinary skill in the art would have recognized the combination would yield predictable results.
However, for further clarification of the new added limitation, the third reference is being introduced.
Bae et al. discloses where  crosstalk occurs in a first gate line (fig.4-Gout(2J) when a second scanning signal (fig.4-Gout(2j+1) changes from a non-selected state (low) to a selected state (high) in a period during which a first scanning signal (ifg.4-Gout(2j)) is at a selected state (high) (para.0047). Bae et al. further discloses where the crosstalk may be reduced since the level of the second gate signal (fig.4-Von1 of Gout(2j+1)) that is provided during the period in which the first gate signal (fig.4-H2 Gout(2j) is high (selected state) is lower  than the level of the first gate signal (fig.4-Von2 of Gout(2j) provided same period (para.0045-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view of Cho et al., with the teachings of Bae et al., the motivation being to improve picture quality in the display device (para.0007, 0047-0048- Bae).

As to Claim 2, Ka et al. in view of Cho et al., as modified by Bae et al., disclose wherein the narrow region is in a non-display region on the panel substrate (Ka-fig.1, 11- periphery area APA (no images are displayed)).
As to Claim 3, Ka et al. in view of Cho et al., as modified by Bae et al., disclose wherein the panel substrate has a concave shape in which a first convex part and a second convex part are provided such 

As to Claim 5, Ka et al. in view of Cho et al., as modified by Bae et al., disclose wherein each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to twice a length of one horizontal scanning period (Cho-fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52; Bae-fig.4).

Claims 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648), further in view of Bae et al. (US 2010/0085348), and further in view of Li et al. (2019/0278455).
As to Claim 4, Ka et al. in view of Cho et al., as modified by Bae et al. discloses a bypass wiring region and where the first and second scanning signal overlap (Ka-figs.1-3,8,11-12,15,18, 23-24- area APA), but do not expressly disclose where the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface.
	Li et al. discloses where the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface (figs.1-2,4B- para.0058- gate lines 102a and 102 are overlapped in a vertical direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view Cho et al, as modified by Bae et al., with the teachings of Li et al. the motivation being to increase the aperture ratio of the display panel (para.0058-Li).

Li et al. discloses where the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface (figs.1-2,4B- para.0058- gate lines 102a and 102 are overlapped in a vertical direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view Cho et al, as modified by Bae et al., with the teachings of Li et al. the motivation being to increase the aperture ratio of the display panel (para.0058-Li).

As to Claim 11, Ka et al. in view of Cho et al., as modified by Bae et al. and Li et al., disclose wherein each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to twice a length of one horizontal scanning period (Cho-fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52; Bae-fig.4).

Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648), further in view of Bae et al. (US 2010/0085348), and further in view of Park et al. (US 2016/0035261).
As to Claim 6, Ka et al. in view of Cho et al., as modified by Bae et al, disclose, wherein a region that is a part of the non-display region in the vicinity of one end side of the display region and a region that is a part of the non-display region in the vicinity of the other end side of the display region form the 
Ka et al. in view of Cho et al., as modified by Bae et al., do not expressly disclose each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to not less than four times a length of one horizontal scanning period.
	Park et al. discloses each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to not less than four times a length of one horizontal scanning period (fig.11-para.0121).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view of Cho et al., as modified by Bae et al, with the teachings of Park et al., the motivation being so that a timing margin of each gate signal may be ensured (para.0123-Park).

As to Claim 7, Ka et al. in view of Cho et al., as modified by Bae et al. and Park et al., disclose wherein the panel substrate has a concave shape in which a first convex part and a second convex part are provided such that a concave part is formed (Ka-as depicted in fig.11), and a bypass wiring region is provided as the narrow region in a region between the first convex part and the second convex part, the bypass wiring region being a region where scanning signal lines are arranged so as to bypass the concave 

As to Claim 9, Ka et al. in view of Cho et al., as modified by Bae et al. and Park et al., disclose wherein a part of four corner portions of the panel substrate has an arc shape (Ka-para.0048).

Claim 12, 16, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648), further in view of Li et al. (US 2019/0278455).
As to Claim 12, Ka et al. discloses A display device including a panel substrate, wherein a display region in which a plurality of scanning signal lines are arranged (fig.3-scan lines -para.0089) and a scanning signal line drive circuit configured to drive the plurality of scanning signal lines based on a scan start signal and a plurality of clock signals are formed on the panel substrate (fig.3-scan drivers SDV-para.0088, 0114-115), 
the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits, 
 on the panel substrate, there is a region where one scanning signal constituting a scanning signal line pair being two adjacent scanning signal lines and the other scanning signal line constituting the scanning signal line pair are overlapped in a direction perpendicular to a panel substrate surface (fig.3,11- scan line pair S21,S22 of area A2 connect to S31,S32 of area A3, where in the additional periphery area APA-scan signals S21, S22 connected to S31, S32 respectively by connecting part ES/EE, and the scan lines corresponding to each ES/EE part in the APA area are overlapped; fig.8- fig.8- scan lines Sli and Sli-1 overlap; para.0223).
each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period, and 
a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to one scanning signal line constituting the scanning signal line pair in order to bring the scanning signal line concerned into a selected state and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the other scanning signal line constituting the scanning signal line pair in order to bring the scanning signal line concerned into the selected state overlap for at least one horizontal scanning period.
Ka et al. does not expressly disclose, but Cho et al. discloses:  the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits (fig.4A-col.6, lines 1-7); each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period (fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52), and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to one scanning signal line constituting the scanning signal line pair in order to bring the scanning signal line concerned into a selected state and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the other scanning signal line constituting the scanning signal line pair in order to bring the scanning signal line concerned into the selected state overlap for at least one horizontal scanning period (fig.4B- fig.4B- the gate start voltage signal Vst11 applied to state ST11 and Vst12 applied to stage ST12 overlap for one horizontal period H; the clock signals C11-C14 sequentially overlap for horizontal period, during which scan signals Vout1-Vout2 become high (selected state); col.7, line 35- col.8, line 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ka et al. with the teachings of Cho et al., the motivation being to prevent degradation of image quality due to erroneous driving (col.8, lines 26-27-Cho).
in a direction perpendicular to a panel substrate surface.
Li et al. discloses where a first scanning signal line and a second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface (figs.1-2,4B- para.0058- gate lines 102a and 102 are overlapped in a vertical direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view Cho et al,, with the teachings of Li et al. the motivation being to increase the aperture ratio of the display panel (para.0058-Li).

	As to Claim 16, Ka et al. in view of Cho et al. disclose the bypass wiring region and where the scan lines overlap, but do not expressly disclose the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface.  
Li et al. discloses where a first scanning signal line and a second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface (figs.1-2,4B- para.0058- gate lines 102a and 102 are overlapped in a vertical direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view Cho et al,, with the teachings of Li et al. the motivation being to increase the aperture ratio of the display panel (para.0058-Li).

As to Claim 20, Ka et al. in view of Cho et al. disclose a narrow region and where scanning signals (connecting parts ES/EE) overlap  (Ka-fig.1,3,11- area APA), but do not expressly disclose wherein a region where the first scanning signal line and the second scanning signal line are overlapped in a direction perpendicular to a panel substrate surface.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view Cho et al,, with the teachings of Li et al. the motivation being to increase the aperture ratio of the display panel (para.0058-Li).

As to Claim 21, Ka et al. in view of Cho et al., as modified by Li et al, disclose wherein each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to twice a length of one horizontal scanning period (Cho-fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648).
As to Claim 13, Ka et al. discloses A display device including a panel substrate, wherein a display region in which a plurality of scanning signal lines are arranged (fig.3-scan lines -para.0089) and a scanning signal line drive circuit configured to drive the plurality of scanning signal lines based on a scan start signal and a plurality of clock signals are formed on the panel substrate (fig.3-scan drivers SDV-para.0088, 0114-115),
the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits, 
a scanning signal line pair being two adjacent scanning signal lines includes a first scanning signal line that first becomes a selected state and a second scanning signal line that next becomes the selected state (fig.3,11- scan lines S21,S22 of area A2 are adjacent and connect with scan lines S31,S32 of 
there are a wide region and a narrow region on the panel substrate, the wide region being a region where wiring interval between two scanning signal lines constituting the scanning signal line pair is relatively wide (fig.3, 11- areas A2, A3; spacing between lines in areas A2/A3 is wide; fig.15), and the narrow region being a region where wiring interval between two scanning signal lines constituting the scanning signal line pair is relatively narrow (fig.1, 11- area APA; spacing between lines in area APA is narrow; figs.12,15,18, 23-24),
the first scanning signal line is connected to a first shift register arranged at a first end side of the display region and is arranged, via the narrow region, up to a vicinity of a second shift register arranged at a second end side of the display region, the second end side being opposed to the first end side (fig.3,11- scan line S21 connected to scan line driver SDV2 is extended via the APA region (including connecting lines ES/EE) up to a vicinity of the scan driver SDV3),  the second scanning signal line is connected to the second shift register and is arranged, via the narrow region, up to a vicinity of the first shift register (fig.3,11- scan line S32 connected to scan driver SDV3 arranged via the APA region up to a vicinity of scan driver SDV2).
each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period, and 
a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the first scanning signal line in order to bring the first scanning signal line into the selected state and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the second scanning signal line in order to bring the second scanning signal line into the selected state overlap for at least one horizontal scanning period.  
the scanning signal line drive circuit being configured by one or more shift register including a plurality of unit circuits (fig.4A-col.6, lines 1-7); each of a pulse width of the scan start signal and a pulse width of the plurality of clock signals corresponds to N (N is an integer not less than two) times a length of one horizontal scanning period (fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52), a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the first scanning signal line in order to bring the first scanning signal line into the selected state and a generation period of a pulse of a clock signal supplied to a unit circuit corresponding to the second scanning signal line in order to bring the second scanning signal line into the selected state overlap for at least one horizontal scanning period (fig.4B- the gate start voltage signal Vst11 applied to state ST11 and Vst12 applied to stage ST12 overlap for one horizontal period H; the clock signals C11-C14 sequentially overlap for horizontal period, during which scan signals Vout1-Vout2 become high (selected state); col.7, line 35- col.8, line 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ka et al. with the teachings of Cho et al., the motivation being to prevent degradation of image quality due to erroneous driving (col.8, lines 26-27-Cho).

	As to Claim 14, Ka et al. in view of Cho et al. disclose wherein the narrow region is in a non-display region on the panel substrate (Ka-fig.1, 11- periphery area APA (no images are displayed)).

As to Claim 15, Ka et al. in view of Cho et al. disclose wherein the panel substrate has a concave shape in which a first convex part and a second convex part are provided such that a concave part is formed (Ka-as depicted in figs.1-3,11-12,15,18, 23-24), and a bypass wiring region is provided as the narrow region in a region between the first convex part and the second convex part, the bypass wiring 

As to Claim 17, Ka et al. in view of Cho et al. disclose wherein each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to twice a length of one horizontal scanning period (Cho-fig.4B-start signal Vst11, Vst12 and clock signals C11-C14- col.7, lines 25-30, 42-52).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (US 2017/0301280) in view of Cho et al. (US 8,384,648), and further in view of Park et al. (US 2016/0035261).
As to Claim 18, Ka et al. in view of Cho et al. disclose wherein a region that is a part of the non-display region in the vicinity of one end side of the display region and a region that is a part of the non-display region in the vicinity of the other end side of the display region form the narrow region (Ka-fig.11- region PPA2 of area A2 and PP3 of area A3 also form narrow region as the spacing between the adjacent lines is narrow in the vertical direction), the scanning signal line drive circuit is configured by a first shift register configured to drive scanning signal lines of odd-numbered rows from one end side of the display region (Ka-fig.1, 3-scan driver SDV2 drives odd numbered row S21 from one end side; Cho-fig.4A- col.6, lines 21-25) and a second shift register configured to drive scanning signal lines of even-numbered rows from the other end side of the display region (Ka-figs.1,3- scan driver SDV3 drives even numbered row S32 from the other end side; Cho-fig.4A- col.6, lines 21-25).
Ka et al. in view of Cho et al. do not expressly disclose each of the pulse width of the scan start signal and the pulse width of the plurality of clock signals corresponds to not less than four times a length of one horizontal scanning period. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ka et al. in view of Cho et al., with the teachings of Park et al., the motivation being so that a timing margin of each gate signal may be ensured (para.0123-Park).

	As to Claim 19, Ka et al. in view of Cho et al., as modified by Park et al., disclose wherein the panel substrate has a concave shape in which a first convex part and a second convex part are provided such that a concave part is formed (Ka-as depicted in figs.1-3,11-12,15,18, 23-24), and a bypass wiring region is provided as the narrow region in a region between the first convex part and the second convex part, the bypass wiring region being a region where scanning signal lines   are arranged so as to bypass the concave part (Ka-figs. 1-3,11-12,15,18, 23-24- additional periphery area APA including connecting parts ES/EE (read as the bypass region)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12 have been considered but are moot in view of new ground of rejection as necessitated by amendment. 
Re New Claim 13, applicant argues the cited references do not disclose new limitation “the first scanning signal line is connected to a first shift register arranged at a first end side of the display region and is arranged, via the narrow region, up to a vicinity of a second shift register arranged at a second end side of the display region, the second end side being opposed to the first end side, the second scanning signal line is connected to the second shift register and is arranged, via the narrow region, up to a a vicinity 
However, the examiner respectfully disagrees, as the claim as recited, are not clear or particular as to what the “vicinity” entails. Therefore, the features upon which applicant relies (i.e. odd-numbered rows is not connected to the second shift register”, “each of the scanning signal lines of even-numbered rows is not connected to the first shift register“) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Therefore, Ka et al. in view Cho et al., as set forth above, disclose the limitations as claimed. 

{Examiners Note: It is noted that presently, with the inclusion of new added claim 13, the claims are drawn to three separate embodiments, each including distinct features not required by the other.  However, because presently the claims as recited do not represent an undue burden to examination, no restriction has been made.  Amendments of any claims, in particular claim 13, to include additional non-nominal limitations that would represent an undue burden in search and examination to the examiner, may result in restriction due to original presentation}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627